Citation Nr: 0421147	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-13 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by memory loss.

2.  Entitlement to an increased disability rating for 
service-connected lumbar spine strain, currently evaluated as 
20 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected left elbow tendonitis, currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increase disability rating for right 
(dominant) shoulder bursitis, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased disability rating for right 
knee strain, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased disability rating for 
cervical spine degenerative disc disease, C5-6, currently 
evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered in October 
2001 by the Winston-Salem, North Carolina Regional Office 
(RO) of the Department of Veterans Affairs (VA) and in 
December 2002 by the Waco, Texas RO.

Procedural history

The veteran retired from active duty in July 2001 after 20 
years of active service.

In February 2001, the veteran filed a claim of entitlement to 
service connection for various disabilities.  In October 
2001, the Winston-Salem RO granted service connection for 
lumbar spine strain, rated as 20 percent disabling; tinnitus, 
rated as 10 percent disabling; right shoulder bursitis, rated 
as 10 percent disabling; right knee strain, rated as 10 
percent disabling; right ankle sprains with degenerative 
joint disease, rated as 10 percent disabling; left ankle 
sprains with degenerative joint disease, rated as 10 percent 
disabling; left elbow tendonitis, rated as noncompensable 
(zero percent disabling); and post operative septoplasty with 
residuals of sinus surgery and deviated septum, rated as 
noncompensably disabling.  Each of these ratings were 
effective as of August 1, 2001, the day following the 
veteran's last day of active service.  In that rating 
decision, the Winston-Salem RO also denied entitlement to 
service connection for hearing loss and memory loss.

In May 2002, the veteran submitted a notice of disagreement 
(NOD) with regards to the disability ratings assigned for his 
lumbar spine strain, right shoulder bursitis, right knee 
strain and left elbow tendonitis.  He also at that time 
indicated disagreement with the denial of service connection 
for memory loss.  Following issuance of a statement of the 
case (SOC), the veteran perfected an appeal as to these 
issues in September 2002.  He did not indicate disagreement 
with any other issues which were the subjects of the October 
2001 rating decision, and those issues are not before the 
Board on appeal; see 38 C.F.R. § 20.200 (2003) [the filing of 
a NOD initiates appellate review in the VA administrative 
adjudication process].  

In December 2002, the Waco RO, which now has original 
jurisdiction over the veteran's case, granted the veteran's 
claim of entitlement to service connection for degenerative 
disc disease of the cervical spine, C5-6 and assigned a 10 
percent rating.  In January 2003, the veteran indicated 
disagreement with the assigned rating, which placed that 
issue in appellate status.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process].  The Waco RO 
confirmed and continued the assignment of a 10 percent 
disability rating for this disorder in a September 2003 
rating decision.  There is no indication that a SOC has been 
issued.  This matter will be dealt with below.  

In the December 2002, the Waco RO also increased the assigned 
disability rating for left elbow tendonitis from 
noncompensably disabling to 10 percent disabling.  The Board 
notes that the issue of entitlement to an increased rating 
for left elbow tendonitis is still on appeal; see AB v. 
Brown, 6 Vet. App. 35 (1993) [on claim for original or 
increased disability rating, claimant will generally be 
presumed to be seeking maximum benefit allowed by law and 
regulation and, thus, such claim remains in controversy where 
less than the maximum available benefit is awarded]. 

The December 2002 Waco RO decision  confirmed and continued 
the 20 percent rating assigned for lumbar spine strain, the 
10 percent rating for right shoulder bursitis, the 10 percent 
rating for right knee strain, and the denial of service 
connection for memory loss.  Those issues all remain on 
appeal.  Thus, six issues are currently in appellate status.

A personal hearing was held before the undersigned Veterans 
Law Judge, sitting at the Waco RO, in February 2004.  The 
transcript of that hearing has been associated with the 
veteran's claims folder.

As discussed below, the Board has determined that the issues 
on appeal are to be REMANDED for additional action.  This 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you the 
veteran further action is required of him.

Issue clarification

The Board notes that various rating decisions reflect that a 
20 percent disability rating that was assigned for the 
veteran's service-connected lumbar spine strain in October 
2001, effective as of August 1, 2001, the day after the 
veteran left military service.  A September 2003 rating 
decision, however, showed that lumbar spine strain was rated 
"10" percent disabling since "12/01/1992."  The RO's 
attention is directed to what is clearly a typographical 
error.  Review of the claims folder does not indicate any 
determination that the 20 percent rating has been reduced by 
any rating action.  Moreover, the effective date of 
"12/01/92", approximately nine years prior to the date the 
veteran separated from service, is a legal impossibility.  
See 38 C.F.R. § 3.400 (2003).    


REMAND

After having reviewed the VA claims folder, and for the 
reasons set forth below, the Board believes that a remand of 
this case is necessary.

Medical records

At his February 2004 personal hearing, the veteran indicated 
that he was currently receiving private medical treatment, to 
include treatment at Lewisville Hospital, for the various 
orthopedic disabilities that are service connected.  Records 
of such treatment are not associated with the veteran's 
claims file and must be obtained.  See 38 C.F.R. 
§ 3.159(c)(1) (2003).  

Revised rating criteria

In addition, the regulations that pertain to the evaluation 
of diseases and injuries of the spine, set forth at 38 C.F.R. 
§ 4.71a, were revised effective September 26, 2003; see 68 
Fed. Reg. 51454-51456 (Aug. 27, 2003), and are now set forth 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242.  
The veteran has not been furnished with notice of these 
revised criteria, nor have the cervical and lumbar spine 
disabilities been rated by the RO under the revised criteria.

Medical examination

With regard to the veteran's claim of entitlement to service 
connection for a disability manifested by memory loss, there 
is some uncertainty as to the exact nature and cause of such 
disability.  The Board believes that the testimony presented 
by the veteran raises the possibility of a neurological basis 
for his memory impairment.  Under such circumstances, a VA 
examination and nexus opinion is necessary to make a decision 
in the claim.  See 38 C.F.R. § 3.159 (2003).  

Issuance of SOC

As discussed in the Introduction above, the Waco RO, in 
December 2002, granted service connection for degenerative 
disc disease of the cervical spine, C5-6 and awarded a 10 
percent rating therefor.  In January 2003, the veteran 
indicated disagreement with that rating.  The veteran was 
not, however, thereafter furnished with a SOC as to that 
claim.  In such situations, according to the United States 
Court of Appeals for Veterans Claims, the Board must remand 
the claims to the agency of original jurisdiction for the 
issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  



In view of the foregoing, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The veteran should be requested to 
identify any and all health care 
providers who have accorded him treatment 
since his separation from service in July 
2001 for any of the disabilities that are 
the subject of this remand.  Following 
receipt of such information, which should 
include names, addresses, and if possible 
dates of treatment, along with duly 
executed authorization for the release of 
private medical information, VBA should 
take appropriate steps to associate that 
such records of examination and treatment 
furnished to the veteran with his VA 
claims folder.  If VBA determines that it 
is the veteran's responsibility to obtain 
such records, the veteran should be 
instructed to do so.  If VBA itself 
undertakes this responsibility, it should 
secure appropriate consent forms from the 
veteran and obtain such records. 

2.  Following receipt of any such 
records, the veteran's claims folder 
should be forwarded to an appropriate VA 
medical facility so that a VA examination 
may be scheduled with respect to the 
claimed memory loss.  The veteran's VA 
claims folder should be provided to the 
examiner for review in conjunction with 
the examination.  The examiner should be 
asked to list any diagnoses that may 
include memory loss as a manifestation 
thereof, and, if any such diagnosis is 
rendered, whether it is as likely as not 
related to the veteran's military service 
or any incident thereof, to include 
whether it is as likely as not the 
product of the veteran's in-service 
occupation as a gunnery sergeant and 
close combat instructor.  The report of 
the examination should be associated with 
the veteran's VA claims folder.

3.  Thereafter, after undertaking any 
additional development that it deems to 
be necessary, VBA must readjudicate the 
veteran's claims, to include 
consideration of the revised rating 
criteria for spinal disabilities.  If the 
decision remains in any manner 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

4.  With regard to the veteran's claim 
for an increased disability rating for 
service-connected degenerative disc 
disease of the cervical spine, C5-6, VBA 
must issue a SOC pertaining to that 
issue.  The veteran should be provided 
with appropriate notice of his appellate 
rights and accorded the appropriate 
period of time within which to submit a 
substantive appeal.  If a timely 
substantive appeal is received, that 
issue should be forwarded to the Board 
for appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




